Status of the Specification
This Office action is in response to the Amendment and Remarks filed 29 March 2021.
The objection to claim 2 is now moot as said claim has been cancelled.
The rejection under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments of the claims.
The rejection under 35 U.S.C. 112(a) for lack of enablement is withdrawn in view of Applicant’s amendments to the claims and specification.
The rejection of claims 1, 4, 5 and 8-13 under 35 U.S.C. 112(a) for lack of adequate written description is withdrawn.
The rejection of claims 1, 6 and 7 under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendments to the claims.
Terminal Disclaimer
The terminal disclaimer filed on 29 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Plant Patent PP 30,811 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Specification
The Specification remains objected to for improper incorporation of essential material into the specification.
	37 C.F.R. 1.57(d) states: "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:

	(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
	(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).

	Applicant’s argument on page 8 of the Remarks is not found to be persuasive for the reasons given above.
Claim Objections
Claim 10 is objected to because of the following informalities:  At line 1, “resistant plant” should read -- resistant rose plant -- to be consistent with the method of claims 5 and 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7 and 14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
	Applicant claims a mutated rose plant produced from rose plant of variety ‘MEIBENBINO’ at claims 6 and 7, and a “F1” progeny of rose plant of variety ‘MEIBENBINO’ at claim 14.
	Applicant describes producing a three way cross on page 7 of the instant Specification between an unidentified progeny of ‘MEIPAONIA’ variety and an ‘unnamed seedling’ variety, using said unidentified progeny as the seed parent and variety ‘RADTKO’ as the pollen parent. Applicant describes that the progeny of this three way cross were “physically and biologically different from each other” and that the recited variety ‘MEIBENBINO’ was identified from these different progeny plants.
	The invention of claim 14 would have little genetic relationship with variety ‘MEIBENBINO’ given the extensive genetic segregation that would occur in any progeny of variety ‘MEIBENBINO’. Further, the spontaneous mutation in the plants of claim 6 and 7 cannot be adequately described because they are by their very nature random.
	Applicant argues that the tissue culture deposit and acceptance of the variety 'MEIBENBINO' under the terms of the Budapest Treaty, along with a filing of corresponding amendments and statement, renders moot the rejections of claims 1 and 4-14 under 35 U.S.C. § 112 (page 9, 3rd paragraph of the Remarks).
	Applicant’s argument is not found to be persuasive. The invention of claims 6 and 7 are merely describe by the method of making, but the product produced lacks adequate written description. See University of Rochester v. G.D. Searle & Co., 68 
	Likewise, instant claim 14 is directed to a progeny of a three way cross. Even in the selection of variety 'MEIBENBINO' Applicant admits that all of the siblings of variety 'MEIBENBINO' were physically and biologically different from each other (page 7, lines 19-21 of the Specification). Hence, the method of making a progeny of variety 'MEIBENBINO' cannot adequately describe the progeny itself.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 remains indefinite because claim 11 from which it depends is directed to a method of producing an F1 seed or embryo, but claim 12 recited crossing variety ‘MEIBENBINO’ with itself. Hence, the metes and bounds of the claim are unclear.
	Applicant argues that claim 11 has been amended to recite "crossing a first plant with a second plant and harvesting the resultant F1 seed or embryo, wherein said first st paragraph of the Remarks).
	Applicant’s argument is not found to be persuasive. In the instant art crossing a plant with itself is referred to selfing, and would not be considered a method of producing an F1 seed or embryo. Replacing the limitation “an F1” in claim 11 (and claim 14) with “a progeny” would overcome the instant issue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Radler (US 2005/0289675) in view of Cockcroft (US 2007/0300332).
	Applicant teaches producing rose variety ‘MEIBENBINO’ by a three way cross on page 7 of the instant Specification between an unidentified progeny of ‘MEIPAONIA’ variety and an ‘unnamed seedling’ variety, using said unidentified progeny as the seed parent and variety ‘RADTKO’ as the pollen parent. Applicant teaches that the progeny 
	Radler teaches rose variety ‘RADTKO’ which was selected from a cross between varieties ‘BUCBI’ and ‘RAZZLE DAZZLE’ (page 1, paragraph 0003). The instant variety ‘MEIBENBINO’ would essentially an F2 progeny from ‘RADTKO’ which is an F1 progeny of said crossed varieties.
	Radler does not teach variety ‘MEIBENBINO’.
	Cockcroft teaches a sport (spontaneous mutation of a rose plant) of rose variety ‘RADTKO’.
	The instant claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims in view of Radler because:
	at claim 14, the claimed rose plant reads on backcrossing instant variety ‘MEIBENBINO’ with any of its progenitors and thus would be obvious in view of the rose varieties from which it was developed.
	One of ordinary skill in the art would have had a reasonable expectation of success given the teachings of Cockcroft who teaches a spontaneous mutation of parental line rose variety ‘RADTKO’. Further, Cockcroft teaches that such mutations fulfill needs of the horticultural industry on page 1 at paragraph 0011. Further, such a backcross progeny at claim 14 would be substantially genetically similar to variety ‘RADTKO’, and would not be distinguishable from backcross progeny of variety ‘RADTKO’.
nd paragraph of the Remarks).
	Applicant’s arguments are not found to be persuasive because instant claim 14 is directed to a product-by-process. Variety ‘MEIBENBINO’ comprises a substantial amount of the genetics of the prior art rose variety ‘RADTKO’ as taught by Applicant. Hence, it is the Examiner’s opinion that a substantial amount of the instantly claimed genus of progeny of variety ‘MEIBENBINO’ would be obvious in view of parental line rose variety ‘RADTKO’. Because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes. Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). (See MPEP 2113).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Claims 1, 4, 5, 8, 9, 11 and 13 are allowed.
Claim 10 is objected to.
Claims 6, 7, 12 and 14 remain rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663